Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2020

                          No. 04-18-00802-CR & 04-18-00803-CR

                                  Kenton Lance LIGHT,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 6330, 6328
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The panel has considered the Appellant’s Motion for En Banc Rehearing, and the motion
is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court